Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fastening mechanism” in claims 2 and 9 (line 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For purposes of examination “fastening mechanism” is interpreted as a clip (recited in [0008] and [0090] of the specification) or any structure equivalent thereof. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 3, 10 and 16 are rejected under 35 U.S.C. 112(a) enablement.  Claims 3, 10 and 16 state that the syringe body comprises an inner surface proximal to the receptacle, wherein the inner surface comprises a plurality of physical hindrances, wherein each physical hindrance of the plurality of physical hindrances is configured to be arranged in a retracted state and an 
Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know what the displacing force is, or what is causing the displacing force to get the claimed result or how to make the claimed syringe with a displacing force that first causes the physical hindrances to transition between a retracted state to an extended state and then further facilitate the displacement of the sliding plunger.
As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining what causes the displacing force, one could not make or use the invention without undue experimentation.

Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed syringe with a displacing force that first causes the physical hindrances to transition between a retracted state to an extended state and then further facilitate the displacement of the sliding plunger, and thus the invention is not enabled. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 9 recite the limitation "wherein the first part and the second part are detachably couplable" in lines 4-5.  It is unclear if the first and second parts are detachably couplable to each other, or if they are detachably couplable to the syringe body. For purposes of examination, the limitation is interpreted as wherein the first part and the second part are detachably couplable to the syringe body. 
Claim 13 recites the limitation "the dispensing needle" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “the dispensing nozzle”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (US Patent Pub. 20120191046).
Regarding claim 1, Larsen teaches (fig 1) a syringe (1) for administering a pharmaceutical substance, wherein the syringe comprises: 
a syringe body (5) comprising a syringe wall, wherein the syringe wall forms a receptacle, wherein the receptacle comprises the pharmaceutical substance associated with a predetermined dose (see [0045]; 6 is a drug filled cartridge), wherein the syringe body comprises a syringe opening leading into the receptacle;
 an actuator comprising a sliding plunger (9), wherein the sliding plunger is configured for displacement through the receptacle, wherein the displacement of the sliding plunger causes dispensing of the predetermined dose of the pharmaceutical substance [0045]; 
a dispensing needle (21) detachably couplable with the syringe body (5) proximal to a dispensing end of the syringe body (couplable at 11), wherein the dispensing needle comprises a conduit, wherein the conduit comprises a first end and a second end, wherein the first end is attached to the dispensing end of the syringe body, wherein the first end is configured for receiving the 
a removable cap (100) attachable with the syringe body proximal to the dispensing end, wherein the removable cap is configured to removably enclose the dispensing needle (21).  
Regarding claim 2, Larsen teaches the syringe wherein the syringe is couplable with a surface using a fastening mechanism (103), wherein the surface is associated with a user, wherein a first part of the fastening mechanism is attachable with the syringe body (first part is interpreted as the portion of 103 attached to cap 100, closest to 110), wherein a second part of the fastening mechanism is attachable to the surface (the second part is interpreted as the clip portion of 103 that may flex away from the cap 100), wherein the first part and the second part are detachably couplable to the syringe body (overall 103 is attached to cap 100, which is detachably couplable to the syringe body 5).
Regarding claim 5, Larsen teaches the syringe wherein the pharmaceutical substance comprises a premixed insulin solution (see [0002] and [0027] teaching the drug may be insulin).  
Regarding claim 15, Larsen teaches (Fig 1) a syringe (1) for administering pharmaceutical substance, wherein the syringe comprises: 
a syringe body (5) comprising a syringe wall, wherein the syringe wall forms a receptacle, wherein the receptacle comprises the pharmaceutical substance associated with a predetermined dose (see [0045]; 6 is a drug filled cartridge), wherein the syringe body comprises a syringe opening leading into the receptacle, wherein the syringe body comprises a clip (103), wherein the clip is configured for fastening the syringe body to a surface associated with a user ([0045] teaches 103 is a pocket clip, it is interpreted that clip 103 is associated with the pocket of a user); 

a dispensing needle (21) detachably couplable with the syringe body (5) proximal to a dispensing end of the syringe body (couplable at 11), wherein the dispensing needle comprises a conduit, wherein the conduit comprises a first end and a second end, wherein the first end is attached to the dispensing end of the syringe body, wherein the first end is configured for receiving the pharmaceutical substance from the syringe body, wherein the second end is configured for penetrating skin, wherein the penetrating of the skin facilitates administering the pharmaceutical substance [0046]; and 
a removable cap (100) attachable with the syringe body proximal to the dispensing end, wherein the removable cap is configured to removably enclose the dispensing needle (21).  
Regarding claim 18, Larsen teaches Larsen teaches the syringe wherein the pharmaceutical substance comprises a premixed insulin solution (see [0002] and [0027] teaching the drug may be insulin).  
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tennican (US Patent Pub. 20160030671).
Regarding claim 1, Tennican teaches a syringe for administering a pharmaceutical substance, wherein the syringe comprises: 
a syringe body (102a,102b) comprising a syringe wall, wherein the syringe wall forms a receptacle, wherein the receptacle comprises the pharmaceutical substance associated with a predetermined dose, wherein the syringe body comprises a syringe opening leading into the receptacle [0017];

a dispensing needle detachably couplable with the syringe body proximal to a dispensing end of the syringe body, wherein the dispensing needle comprises a conduit, wherein the conduit comprises a first end and a second end, wherein the first end is attached to the dispensing end of the syringe body, wherein the first end is configured for receiving the pharmaceutical substance from the syringe body, wherein the second end is configured for penetrating skin, wherein the penetrating of the skin facilitates administering the pharmaceutical substance (see [0023] teaching 204 may be coupled to a needle; also see [0020] teaching contents of the syringe may be delivered with a needle); and 
a removable cap (Fig 6; 600) attachable with the syringe body proximal to the dispensing end, wherein the removable cap is configured to removably enclose the dispensing needle.  
Regarding claim 4, Tennican teaches [0021] the syringe wherein the syringe body is associated with a size configured for storing quantity of the pharmaceutical substance from a group comprising 5 milliliters, 10 milliliters, 15 milliliters, and 20 milliliters (see [0021 teaching the size of the syringe body may be from 1 - 140 ml).  
Claim(s) 1-2, 5, 7, 15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US Patent Pub. 20170209650).
Regarding claim 1, Anderson teaches (Fig 1a) a syringe (200) for administering a pharmaceutical substance, wherein the syringe comprises: 
a syringe body (210) comprising a syringe wall, wherein the syringe wall forms a receptacle, wherein the receptacle comprises the pharmaceutical substance associated with a 
 an actuator comprising a sliding plunger (see [0038] teaching that there is a piston and piston rod within the cartridge), wherein the sliding plunger is configured for displacement through the receptacle, wherein the displacement of the sliding plunger causes dispensing of the predetermined dose of the pharmaceutical substance; 
a dispensing needle detachably couplable with the syringe body proximal to a dispensing end of the syringe body, wherein the dispensing needle comprises a conduit, wherein the conduit comprises a first end and a second end, wherein the first end is attached to the dispensing end of the syringe body, wherein the first end is configured for receiving the pharmaceutical substance from the syringe body, wherein the second end is configured for penetrating skin, wherein the penetrating of the skin facilitates administering the pharmaceutical substance (see [0038] teaching a needle may be attached to the device, attaching to the syringe body); and 
a removable cap (207) attachable with the syringe body proximal to the dispensing end, wherein the removable cap is configured to removably enclose the dispensing needle.
Regarding claim 2, Anderson teaches (Fig 1a) the syringe wherein the syringe is couplable with a surface using a fastening mechanism (clip portion on cap 207, near where 207 is pointing to), wherein the surface is associated with a user, wherein a first part of the fastening mechanism is attachable with the syringe body (first part is interpreted as the portion of the clip that is closest to the left side in Fig 1A, that is attached to the cap 207), wherein a second part of the fastening mechanism is attachable to the surface (the second part is interpreted as the portion of the clip that will flex away from the cap 207), wherein the first part and the second part are detachably couplable to the syringe body (see Fig 1A where the clip, on cap 207 is attached to the syringe body 210).  

Regarding claim 7, Anderson teaches the syringe wherein the syringe comprises a sensor disposed on the dispensing end of the syringe body (see [0037] teaching a sensor in the ring portion 120, 120 is close to the dispensing end 215), wherein the syringe further comprises a processing device, wherein the sensor is communicatively coupled with the processing device, wherein the sensor is configured for detecting termination of dispensing of the predetermined dose of the pharmaceutical substance, wherein the sensor is configured for generating a sensor data, wherein the processing device is configured for analyzing the sensor data to generate an alert (see [0050] teaching based on the sensor data the display will generate an alarm to indicate a dose has been expelled, it is interpreted that a process within the sensor system is what makes this determination).  
Regarding claim 15, Anderson teaches (Fig 1a) a syringe (200) for administering pharmaceutical substance, wherein the syringe comprises: 
a syringe body (210) comprising a syringe wall, wherein the syringe wall forms a receptacle, wherein the receptacle comprises the pharmaceutical substance associated with a predetermined dose, wherein the syringe body comprises a syringe opening leading into the receptacle [0038], wherein the syringe body comprises a clip (see Fig 1a; clip on cap 207), wherein the clip is configured for fastening the syringe body to a surface associated with a user; 
an actuator comprising a sliding plunger (see [0038] teaching that there is a piston and piston rod within the cartridge), wherein the sliding plunger is configured for displacement through the receptacle, wherein the displacement of the sliding plunger causes dispensing of the predetermined dose of the pharmaceutical substance; 

a removable cap (207) attachable with the syringe body proximal to the dispensing end, wherein the removable cap is configured to removably enclose the dispensing needle.
Regarding Claim 18, Anderson teaches the syringe wherein the pharmaceutical substance comprises a premixed insulin solution (see [0002] and [0038] teaching the device contains and expels insulin).
Regarding claim 20, Anderson teaches the syringe wherein the syringe comprises a sensor disposed on the dispensing end of the syringe body (see [0037] teaching a sensor in the ring portion 120, 120 is close to the dispensing end 215), wherein the syringe further comprises a processing device, wherein the sensor is communicatively coupled with the processing device, wherein the sensor is configured for detecting termination of dispensing of the predetermined dose of the pharmaceutical substance, wherein the sensor is configured for generating a sensor data, wherein the processing device is configured for analyzing the sensor data to generate an alert (see [0050] teaching based on the sensor data the display will generate an alarm to indicate a dose has been expelled, it is interpreted that a process within the sensor system is what makes this determination).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US Patent Pub. 20120191046) in view of Tennican (US Patent Pub. 20160030671).
Regarding claim 4, Larsen teaches all elements of the claim mentioned above. Larsen does not teach the syringe wherein the syringe body is associated with a size configured for storing quantity of the pharmaceutical substance from a group comprising 5 milliliters, 10 milliliters, 15 milliliters, and 20 milliliters.  
Tennican teaches a syringe wherein the syringe body (102a) is associated with a size configured for storing quantity of the pharmaceutical substance from a group comprising 5 milliliters, 10 milliliters, 15 milliliters, and 20 milliliters (see [0021] teaching the volume of 102 may be from 1-140 ml).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the syringe body of Larsen to be configured for storing quantity of the pharmaceutical substance from a group comprising 5 milliliters, 10 milliliters, 15 milliliters, and 20 milliliters as taught by Tennican. Doing so would allow for the syringe body to contain correct quantity of medication based on the desired dosage of medication (Tennican [0021]). 
Regarding claim 17, Larsen teaches all elements of the claim mentioned above. Larsen does not teach the syringe wherein the syringe body is associated with a size configured for 
Tennican teaches a syringe wherein the syringe body (102a) is associated with a size configured for storing quantity of the pharmaceutical substance from a group comprising 5 milliliters, 10 milliliters, 15 milliliters, and 20 milliliters (see [0021] teaching the volume of 102 may be from 1-140 ml).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the syringe body of Larsen to be configured for storing quantity of the pharmaceutical substance from a group comprising 5 milliliters, 10 milliliters, 15 milliliters, and 20 milliliters as taught by Tennican. Doing so would allow for the syringe body to contain correct quantity of medication based on the desired dosage of medication (Tennican [0021]). 
Claims 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US Patent Pub. 20120191046) in view of Edwards (US Patent Pub. 20080058719).
Regarding claim 8, Larsen teaches (fig 1) a syringe (1) for administering a pharmaceutical substance, wherein the syringe comprises: 
a syringe body (5) comprising a syringe wall, wherein the syringe wall forms a receptacle, wherein the receptacle comprises the pharmaceutical substance associated with a predetermined dose (see [0045]; 6 is a drug filled cartridge), wherein the syringe body comprises a syringe opening leading into the receptacle;
 an actuator comprising a sliding plunger (9), wherein the sliding plunger is configured for displacement through the receptacle, wherein the displacement of the sliding plunger causes dispensing of the predetermined dose of the pharmaceutical substance [0045]; 

a removable cap (100) attachable with the syringe body proximal to the dispensing end, wherein the removable cap is configured to removably enclose the dispensing needle (21).  
Larsen does not teach a dispensing nozzle detachably couplable with the syringe body proximal to a dispensing end of the syringe body.
Edwards teaches (Fig 46; [0155]) a device with a syringe body (4262), actuator comprising a plunger (4312) and a dispensing mechanism that may be a nozzle (4212). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dispensing mechanism of Larsen with the dispensing nozzle detachably couplable with the syringe body proximal to a dispensing end of the syringe body as taught by Edwards. Doing so would be a simple substitution of parts resulting in the same overall function of allowing fluid communication between the syringe body and an injection member (Edwards [0155]).
Regarding claim 9, the combination of Larsen and Edwards teaches all elements of the claim mentioned above. Larsen further teaches the syringe wherein the syringe is couplable with a surface using a fastening mechanism (103), wherein the surface is associated with a user, wherein a first part of the fastening mechanism is attachable with the syringe body (first part is interpreted as the portion of 103 attached to cap 100, closest to 110), wherein a second part of the fastening mechanism is attachable to the surface (the second part is interpreted as the clip 
Regarding claim 12, the combination of Larsen and Edwards teaches all elements of the claim mentioned above. Larsen further teaches the syringe wherein the pharmaceutical substance comprises a premixed insulin solution (see [0002] and [0027] teaching the drug may be insulin).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tennican (US Patent Pub. 20160030671) in view of Kozam (US Patent 4381778) and Goodman (US Patent Pub. 20160067406).
Regarding claim 6, Tennican teaches all elements of the claim mentioned above. Tennican further teaches the syringe wherein the syringe body comprises at least two compartments (102a, b), wherein the at least two compartments comprises a first compartment (102a) and a second compartment (102b), wherein the first compartment comprises a first plunger (110a) and the second compartment comprises a second plunger (110b), wherein the first compartment comprises a first receptacle, wherein the first receptacle comprises a first pharmaceutical substance in a first predetermined dosage, wherein the second compartment comprises a second receptacle [0017], wherein the second receptacle comprises a second pharmaceutical substance in a second predetermined dosage [0017], 
Tennican does not teach the syringe wherein the first receptacle comprises a first opening and a first valve disposed at the first opening, wherein the second receptacle comprises a second opening and a second valve disposed at the second opening, wherein the first opening is in fluid communication with a primary opening associated with the dispensing needle through the first valve, wherein the second opening is in fluid communication with the primary opening through the second valve, wherein the first valve is characterized by a first threshold pressure, 
Kozam teaches a syringe with a syringe body comprising two compartments (14, 16), wherein each compartment comprises a plunger (18, 20). Kozam further teaches each compartment comprising a valve (26, 28) which allows fluid to flow through based on the pressure from the displacement of the plunger (Col 3 lines 25-46), and two plungers with varying lengths (see Fig 1; 18, 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe body compartments of Tennican to include valves that are characterized by threshold pressures configured to facilitate sequential dispensing of the pharmaceutical substances as taught by Kozam. Doing so would prevent fluid from one compartment from mixing with the fluid from the other compartment during operation of the syringe (Col 1 lines 62-67).
The combination of Tennican and Kozam does not teach the syringe wherein the first plunger and the second plunger are operably attached to the sliding plunger associated with the syringe body.
Goodman teaches (fig 1) a syringe with two compartments (310a, b) and two plungers (220a, b) that are operably attached to a sliding plunger (240) associated with the syringe. 
.
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tennican (US Patent Pub. 20160030671) in view of Edwards (US Patent Pub. 20080058719).
Regarding claim 8, Tennican teaches a syringe for administering a pharmaceutical substance, wherein the syringe comprises: 
a syringe body (102a,102b) comprising a syringe wall, wherein the syringe wall forms a receptacle, wherein the receptacle comprises the pharmaceutical substance associated with a predetermined dose, wherein the syringe body comprises a syringe opening leading into the receptacle [0017];
 an actuator comprising a sliding plunger (110a, 110b), wherein the sliding plunger is configured for displacement through the receptacle, wherein the displacement of the sliding plunger causes dispensing of the predetermined dose of the pharmaceutical substance (see [0016-0017] teaching the plunger expels content of the syringe body); 
a dispensing mechanism detachably couplable with the syringe body proximal to a dispensing end of the syringe body, wherein the dispensing mechanism comprises a conduit, wherein the conduit comprises a first end and a second end, wherein the first end is attached to the dispensing end of the syringe body, wherein the first end is configured for receiving the pharmaceutical substance from the syringe body, wherein the second end is configured for penetrating skin, wherein the penetrating of the skin facilitates administering the pharmaceutical substance (see [0023] teaching 204 may be coupled to a needle; also see [0020] teaching contents of the syringe may be delivered with a needle); and 

Tennican does not teach a dispensing nozzle detachably couplable with the syringe body proximal to a dispensing end of the syringe body.
Edwards teaches (Fig 46; [0155]) a device with a syringe body (4262), actuator comprising a plunger (4312) and a dispensing mechanism that may be a nozzle (4212). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dispensing mechanism of Tennican with the dispensing nozzle detachably couplable with the syringe body proximal to a dispensing end of the syringe body as taught by Edwards. Doing so would be a simple substitution of parts resulting in the same overall function of allowing fluid communication between the syringe body and an injection member (Edwards [0155]).
Regarding claim 11, the combination of Tennican and Edwards teaches all elements of the claim mentioned above. Tennican further teaches [0021] the syringe wherein the syringe body is associated with a size configured for storing quantity of the pharmaceutical substance from a group comprising 5 milliliters, 10 milliliters, 15 milliliters, and 20 milliliters (see [0021 teaching the size of the syringe body may be from 1 - 140 ml). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tennican (US Patent Pub. 20160030671) in view of Edwards (US Patent Pub. 20080058719) as applied to claim 8 above, and further in view of Kozam (US Patent 4381778) and Goodman (US Patent Pub. 20160067406).
Regarding claim 13, the combination of Tennican and Edwards teaches all elements of the claim mentioned above. Tennican further teaches the syringe wherein the syringe body comprises at least two compartments (102a, b), wherein the at least two compartments comprises a first compartment (102a) and a second compartment (102b), wherein the first 
Tennican does not teach the syringe wherein the first receptacle comprises a first opening and a first valve disposed at the first opening, wherein the second receptacle comprises a second opening and a second valve disposed at the second opening, wherein the first opening is in fluid communication with a primary opening associated with the dispensing nozzle through the first valve, wherein the second opening is in fluid communication with the primary opening through the second valve, wherein the first valve is characterized by a first threshold pressure, wherein the second valve is characterized by a second threshold pressure, wherein the first plunger and the second plunger are operably attached to the sliding plunger associated with the syringe body, wherein the first plunger is characterized by a first length and the second plunger is characterized by a second length, wherein the first length, the second length, the first threshold pressure and the second threshold pressure are configured to facilitate sequential dispensing of the first pharmaceutical substance and the second pharmaceutical substance based on displacement of the sliding plunger.
Kozam teaches a syringe with a syringe body comprising two compartments (14, 16), wherein each compartment comprises a plunger (18, 20). Kozam further teaches each compartment comprising a valve (26, 28) which allows fluid to flow through based on the pressure from the displacement of the plunger (Col 3 lines 25-46), and two plungers with varying lengths (see Fig 1; 18, 20).

The combination of Tennican and Kozam does not teach the syringe wherein the first plunger and the second plunger are operably attached to the sliding plunger associated with the syringe body.
Goodman teaches (fig 1) a syringe with two compartments (310a, b) and two plungers (220a, b) that are operably attached to a sliding plunger (240) associated with the syringe. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two plungers of Tennican to be operably attached to a sliding plunger as taught by Goodman. Doing so would allow the user to comfortably depress both plungers simultaneously (Goodman [0039]).
Claim 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tennican (US Patent Pub. 20160030671) in view of Larsen (US Patent Pub. 20120191046).
Regarding claim 15, Tennican teaches a syringe for administering a pharmaceutical substance, wherein the syringe comprises: 
a syringe body (102a,102b) comprising a syringe wall, wherein the syringe wall forms a receptacle, wherein the receptacle comprises the pharmaceutical substance associated with a predetermined dose, wherein the syringe body comprises a syringe opening leading into the receptacle [0017];

a dispensing needle detachably couplable with the syringe body proximal to a dispensing end of the syringe body, wherein the dispensing needle comprises a conduit, wherein the conduit comprises a first end and a second end, wherein the first end is attached to the dispensing end of the syringe body, wherein the first end is configured for receiving the pharmaceutical substance from the syringe body, wherein the second end is configured for penetrating skin, wherein the penetrating of the skin facilitates administering the pharmaceutical substance (see [0023] teaching 204 may be coupled to a needle; also see [0020] teaching contents of the syringe may be delivered with a needle); and 
a removable cap (Fig 6; 600) attachable with the syringe body proximal to the dispensing end, wherein the removable cap is configured to removably enclose the dispensing needle.  
Tennican does not teach the syringe wherein the syringe body comprises a clip, wherein the clip is configured for fastening the syringe body to a surface associated with a user.
Larsen teaches (Fig 1) a syringe (1) wherein the syringe body comprises a clip (103), wherein the clip is configured for fastening the syringe body to a surface associated with a user ([0045] teaches 103 is a pocket clip, it is interpreted that clip 103 is associated with the pocket of a user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe of Tennican with a clip, wherein the clip is configured for fastening the syringe body to a surface associated with a user as taught by 
Regarding claim 17, the combination of Tennican and Larsen teaches all elements of the claim mentioned above. Tennican further teaches [0021] the syringe wherein the syringe body is associated with a size configured for storing quantity of the pharmaceutical substance from a group comprising 5 milliliters, 10 milliliters, 15 milliliters, and 20 milliliters (see [0021 teaching the size of the syringe body may be from 1 - 140 ml).  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tennican (US Patent Pub. 20160030671) in view of Larsen (US Patent Pub. 20120191046) as applied to claim 15 above, and further in view of Kozam (US Patent 4381778) and Goodman (US Patent Pub. 20160067406).
Regarding claim 19, the combination of Tennican and Larsen teaches all elements of the claim mentioned above. Tennican further teaches the syringe wherein the syringe body comprises at least two compartments (102a, b), wherein the at least two compartments comprises a first compartment (102a) and a second compartment (102b), wherein the first compartment comprises a first plunger (110a) and the second compartment comprises a second plunger (110b), wherein the first compartment comprises a first receptacle, wherein the first receptacle comprises a first pharmaceutical substance in a first predetermined dosage, wherein the second compartment comprises a second receptacle [0017], wherein the second receptacle comprises a second pharmaceutical substance in a second predetermined dosage [0017], 
Tennican does not teach the syringe wherein the first receptacle comprises a first opening and a first valve disposed at the first opening, wherein the second receptacle comprises a second opening and a second valve disposed at the second opening, wherein the first opening is in fluid communication with a primary opening associated with the dispensing needle through the first valve, wherein the second opening is in fluid communication with the primary opening 
Kozam teaches a syringe with a syringe body comprising two compartments (14, 16), wherein each compartment comprises a plunger (18, 20). Kozam further teaches each compartment comprising a valve (26, 28) which allows fluid to flow through based on the pressure from the displacement of the plunger (Col 3 lines 25-46), and two plungers with varying lengths (see Fig 1; 18, 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe body compartments of Tennican to include valves that are characterized by threshold pressures configured to facilitate sequential dispensing of the pharmaceutical substances as taught by Kozam. Doing so would prevent fluid from one compartment from mixing with the fluid from the other compartment during operation of the syringe (Col 1 lines 62-67).
The combination of Tennican and Kozam does not teach the syringe wherein the first plunger and the second plunger are operably attached to the sliding plunger associated with the syringe body.
Goodman teaches (fig 1) a syringe with two compartments (310a, b) and two plungers (220a, b) that are operably attached to a sliding plunger (240) associated with the syringe. 
.
Claim 8-9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent Pub. 20170209650) in view of Edwards (US Patent Pub. 20080058719).
Regarding claim 8, Anderson teaches (Fig 1a) a syringe (200) for administering a pharmaceutical substance, wherein the syringe comprises: 
a syringe body (210) comprising a syringe wall, wherein the syringe wall forms a receptacle, wherein the receptacle comprises the pharmaceutical substance associated with a predetermined dose, wherein the syringe body comprises a syringe opening leading into the receptacle [0038];
 an actuator comprising a sliding plunger (see [0038] teaching that there is a piston and piston rod within the cartridge), wherein the sliding plunger is configured for displacement through the receptacle, wherein the displacement of the sliding plunger causes dispensing of the predetermined dose of the pharmaceutical substance; 
a dispensing mechanism detachably couplable with the syringe body proximal to a dispensing end of the syringe body, wherein the dispensing mechanism comprises a conduit, wherein the conduit comprises a first end and a second end, wherein the first end is attached to the dispensing end of the syringe body, wherein the first end is configured for receiving the pharmaceutical substance from the syringe body, wherein the second end is configured for penetrating skin, wherein the penetrating of the skin facilitates administering the pharmaceutical substance (see [0038] teaching a needle may be attached to the device, attaching to the syringe body); and 

Anderson does not teach a dispensing nozzle detachably couplable with the syringe body proximal to a dispensing end of the syringe body.
Edwards teaches (Fig 46; [0155]) a device with a syringe body (4262), actuator comprising a plunger (4312) and a dispensing mechanism that may be a nozzle (4212). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dispensing mechanism of Anderson with the dispensing nozzle detachably couplable with the syringe body proximal to a dispensing end of the syringe body as taught by Edwards. Doing so would be a simple substitution of parts resulting in the same overall function of allowing fluid communication between the syringe body and an injection member (Edwards [0155]).
Regarding claim 9, the combination of Anderson and Edwards teaches all elements of the claim mentioned above. Anderson further teaches (Fig 1a) the syringe wherein the syringe is couplable with a surface using a fastening mechanism (clip portion on cap 207, near where 207 is pointing to), wherein the surface is associated with a user, wherein a first part of the fastening mechanism is attachable with the syringe body (first part is interpreted as the portion of the clip that is closest to the left side in Fig 1A, that is attached to the cap 207), wherein a second part of the fastening mechanism is attachable to the surface (the second part is interpreted as the portion of the clip that will flex away from the cap 207), wherein the first part and the second part are detachably couplable to the syringe body (see Fig 1A where the clip, on cap 207 is attached to the syringe body 210).  
Regarding Claim 12, the combination of Anderson and Edwards teaches all elements of the claim mentioned above. Anderson further teaches the syringe wherein the pharmaceutical 
Regarding claim 14, the combination of Anderson and Edwards teaches all elements of the claim mentioned above. Anderson further teaches the syringe wherein the syringe comprises a sensor disposed on the dispensing end of the syringe body (see [0037] teaching a sensor in the ring portion 120, 120 is close to the dispensing end 215), wherein the syringe further comprises a processing device, wherein the sensor is communicatively coupled with the processing device, wherein the sensor is configured for detecting termination of dispensing of the predetermined dose of the pharmaceutical substance, wherein the sensor is configured for generating a sensor data, wherein the processing device is configured for analyzing the sensor data to generate an alert (see [0050] teaching based on the sensor data the display will generate an alarm to indicate a dose has been expelled, it is interpreted that a process within the sensor system is what makes this determination).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Armstrong (US Patent Pub. 20150359969) teaches a syringe with protrusion within the inner surface of the syringe body that prevents the plunger from being extended and retracted, in order to control the amount of medication the syringe dispenses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783